OPINION OF THE COURT
Per Curiam:
The staff judge advocate’s post-trial advice to the convening authority did not mention that the judge had recommended suspension of the punitive discharge adjudged at trial. Although an omission of this kind is not by itself ground for corrective action, the record of trial convinces us that the deficiency may have prejudiced the accused in the convening authority’s assessment of the sentence. United States v Arnold, 21 USCMA 151, 44 CMR 205 (1972). Accordingly, we reverse the decision of the Court of Military Review and set aside the action of the convening authority.
The record of trial is returned to the Judge Advocate General. Further proceedings consistent with this opinion may be had before another competent reviewing authority.